DETAILED ACTION
This action is responsive to the following communication: Amendment filed 02/28/22.  This action is made final.
Claims 1-14 are pending in the case.  Claims 1 and 5 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shepherd et al. (U.S. Patent Application Publication 2014/0283128 A1 hereinafter Shepherd)
With regard to claims 1, 5 Shepherd teaches a system, a method respectively for providing user accounts through which users are able to operate computing devices <users’ accounts can be setup fig 41>, wherein the system includes: 
memory for storing for each user first data records and second data records, wherein the second data records are hidden <fig 66 items 6630, 6635, 6640 show different storages including private data (hidden) para 0448, user applications can be disabled by enabling/disabling access mode fig 2, para 104-108>; 
a user interface for receiving input from the users <user can input via touch, input key para 0123>; and 
a system processor that is responsive to <fig 60 item 6020>: 
a) the user interface receiving a first predetermined input from a given user for: initiating a first authorised session of the user account of that user <figs 7-11, Enter Passcode>; and allowing that user to access the user account and discover the first data records for that user while maintaining the second data records hidden <users are provided with applications according to authorization fig 16 para 0169-0173>; and 
b) the user interface receiving a second predetermined input from the given user during the first authorised session for controlling the interface to seek a third input from that user to indicate a respective identifier for one of one or more hidden second authorised sessions for that user, wherein the existence of a given second authorised session is not revealed to that user unless the third input corresponds to the identifier for that given session <fig 9 para 0142-0145 show switching mode from secondary access to primary access by touching the icon fig 9 item 965, access to session is allowed by using pattern (identifier) para 0184-0186>.
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Shepherd teaches wherein the memory includes a first memory module on each of the computing devices for selectively storing the first and second data records for the respective users and a second memory module remote from the computing devices for selectively storing the first and second data records for the users <separate storage exists fig 66 items 6630, 6635, 6640 and it can be stored remotely see fig 35 para 0245-0248>. 
With regard to claim 3, this claim depends upon claim 1, which is rejected above. In addition, Shepherd teaches wherein the computing devices include respective device interfaces for collectively defining, at least in part, the user interface <fig 67 show multiple devices facilitating user interface para 0465>. 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Shepherd teaches wherein the computing devices include respective device processors for collectively defining, at least in part, the system processor <system including multiple devices with memory para 0465>. 
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Shepherd teaches making use of a data structure for the hidden data records <fig 29, para 0217, icons are arranged and made functionless>, where those records are collectively derived from a plurality of types of data files and stored in the memory, where each hidden data record is associated with the second authorised session and includes: 
encrypted content data derived from the respective data file <data can be encrypted para 0400>; 
a record identification field for containing a first identifier for the data record <fig 35 para 0246>; 
a session identification field for containing an identifier for the respective hidden session <fig 25, para 0197>; and 
a type field for containing an identifier for the type of the respective data file <types of data can be determined fig 40, para 0279>. 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Shepherd teaches wherein the encrypted content data for each data file includes a main file and a secondary file <data encryption can generate additional metadata for the application data para 0400>. 
With regard to claim 8, this claim depends upon claim 7, which is rejected above. In addition, Shepherd teaches wherein the main file is indicative of the content of the respective data file and the secondary file is a thumbnail file for the respective data file <main file fig 39 item 3920, secondary files shown as thumbnails item 3930 para 0276>. 
With regard to claim 9, this claim depends upon claim 6, which is rejected above. In addition, Shepherd teaches wherein each data record includes an initial session identification field for containing an identifier for the respective second authorised session to which the record was initially associated with <predefined pattern (identifier) can be used for different access mode para 0184-0187>. 
With regard to claim 10, this claim depends upon claim 6, which is rejected above. In addition, Shepherd teaches wherein each data file is associated with one of a plurality of users and the memory includes: a first memory module on each of the computing devices used by the users for selectively storing the hidden data records associated with that user; and a second memory module of the system that is remote from the devices for selectively storing the data records <separate storage exists fig 66 items 6630, 6635, 6640 for a user and it can be stored remotely see fig 35 para 0245-0248> . 
With regard to claim 11, this claim depends upon claim 10, which is rejected above. In addition, Shepherd teaches wherein each data record includes a system identification field for containing a second identifier for the data record <an identification can be used fig 25 para 0200>. 
With regard to claim 12, this claim depends upon claim 11, which is rejected above. In addition, Shepherd teaches wherein the first identifier is allocated by the respective computing device <application settings can be set for different devices para 0222, 0244 fig 35> and the second identifier is allocated by the system <fig 25, para 0020>. 
With regard to claim 13, this claim depends upon claim 10, which is rejected above. In addition, Shepherd teaches wherein each data record includes a storage identification field for indicating if the respective record file is stored in the second memory <data can be retrieved by data access manager using data class fig 35, para 0246-0249>. 
With regard to claim 14, this claim depends upon claim 6, which is rejected above. In addition, Shepherd teaches wherein there are a plurality of hidden sessions and each data record is associated with one such session <different levels of access can be setup for different applications fig 49, para 0065, 0324>. 
Response to Arguments
Applicant's remarks filed on 02/28/11 have been considered but are not persuasive.
Regarding the previous rejection of the claim 1 under 35 USC 102(a1) and 102 (a2), Applicant argues on page 7 - third para that the reference of Shepherd does not teach or disclose that “the primary access mode may be accessed during access to the secondary access mode”, because primary access mode and the secondary access mode are running as two different and distinct sessions (page 8 second and third para).
The Office respectfully disagrees, noting that Shepherd teaches switching to the different mode by accessing a pattern while the previous mode is still active per citation above in the Office Action. The claim does not require that the previous session or mode need not be terminated as the mode is switched. The switching is initiated and occurs while the previous mode is active. Applicant on page 8 last para is further arguing that “allowing access to hidden data records without having to end the first session and start a whole new second session”, The Office respectfully disagrees and as stated above that the limitation for which applicant argues is not recited in the claim. The claim does not require that the previous session or mode need not be terminated as the mode is switched.
Examiner notes that the Applicant is encouraged to further discuss in an interview as how the “identifier” as recited in the claims is implemented in the sessions.
Therefore, the reference of Shepherd has been reasonably interpreted as teaching the recited claim language.
Applicant further argues on pages 10 that independent claim 5 reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above and does not provide additional arguments.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142